Citation Nr: 1434915	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-13 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to increased disability ratings for a right knee disability-currently evaluated as 10 percent disabling for residuals of meniscectomy with degenerative arthritis, and as 10 percent disabling for instability of the right knee.

2.  Entitlement to a higher initial disability rating, prior to April 13, 2013, for post-traumatic stress disorder (PTSD)-currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 13, 2013.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1976.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the RO that denied a disability rating in excess of 10 percent for service-connected residuals of meniscectomy of the right knee with degenerative arthritis; and from an October 2008 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 10 percent disabling effective October 15, 2007.  The Veteran timely appealed for higher disability ratings.

In March 2009, the RO assigned a separate 10 percent disability rating for instability of the right knee, effective the date of claim on September 21, 2006.

In October 2009, the RO increased the disability evaluation to 70 percent for PTSD, effective October 15, 2007.  Because higher evaluations are available for the Veteran's right knee disability and for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Veteran testified during a video conference hearing before the undersigned.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of a higher initial disability rating for PTSD and entitlement to a TDIU-each prior to April 13, 2013-is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period, disabilities of the Veteran's right knee have been manifested by X-ray evidence of arthritis, by flexion limited to 105 degrees by pain, by slight instability, and by frequent episodes of locking and effusion; limitation of extension, objective evidence of moderate or severe instability or subluxation, impairment of the tibia and fibula, or by additional functional loss not already compensated have not been demonstrated.


CONCLUSION OF LAW

Throughout the rating period, the criteria for no more than separate evaluations of 10 percent for limitation of right knee flexion under Diagnostic Code 5260-5003; 20 percent for frequent episodes of locking and effusion in the right knee under Diagnostic Code 5258; and 10 percent currently assigned for instability of the right knee, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through December 2006 and April 2009 letters, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for increased ratings.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

A.  Right Knee 

Service connection has been established for disabilities of the right knee, evaluated as 10 percent disabling under for 38 C.F.R. § 4.71a, Diagnostic Code 5259, for meniscectomy with degenerative arthritis; and as 10 percent disabling under for 38 C.F.R. § 4.71a, Diagnostic Code 5257, for instability.  

Rating Criteria

First, Diagnostic Code 5256 rates disability of the knee based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his right knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).   Under that code, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).   Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.


Evaluation

Historically, the Veteran fell off a horse while horseback riding and injured his right knee in November 1972, with a subsequent history of pain and occasional giving way of the right knee.  In February 1973, the Veteran fell while skiing and reinjured his right knee.  After several incidents of intermittent swelling, arthrograms were taken and demonstrated a tear of the right medial meniscus.  In September 1973, the Veteran underwent an arthrotomy and right medial meniscectomy.  X-ray studies of record confirm degenerative changes in the right knee in February 1977.  VA treatment records show minimal patellofemoral crepitus and full range of motion of the right knee in January 2004.

VA treatment records, dated in August 2006, show complaints of constant right knee pain and occasional locking of the right knee.  The Veteran was advised to wear a knee brace.  MRI scans had revealed a chronic anterior cruciate ligament tear, no medial meniscus, and an attenuated posterior cruciate ligament in October 2004; and that the only appropriate surgical intervention was a total knee replacement.  Records show that the Veteran was given a corticosteroid injection in his right knee in August 2006.

The report of a January 2007 VA (contract) examination reveals complaints of weakness, stiffness, swelling, giving way, lack of endurance, and locking.  The Veteran reported trouble walking long distances, and trouble bending the knee.  He reported no incapacitation due to his right knee.  Functional impairment including difficulty climbing stairs, walking on grades, and prolonged walking, bending, standing, etc.  Examination of the right knee revealed diffuse tenderness to palpation, and mild crepitus.  There was no ankylosis.  Range of motion of the right knee was to 120 degrees on flexion and to 0 degrees on extension.  There was pain throughout the range of pain and with repetitive use.  There was no additional limitation in degrees of motion or fatigue, weakness, lack of endurance, or incoordination with repetitive use.  Stability testing was negative.  The examiner noted a slightly antalgic gait.

VA treatment records, dated in January 2007, reflect that the Veteran eventually will need a right total knee replacement; and that injections will continue in the interim for as long as they are working.

The Veteran underwent a VA examination in March 2009 for purposes of determining the current severity of his right knee disability.  Current symptoms included knee pain ranging from levels 4 to 7 on a 10-point scale, and locking, stiffness, swelling, instability, and popping.  He reportedly could stand for ten minutes and walk for ten minutes.  Stair climbing was painful, both up and down; and he had fallen three times on stairs due to his knee giving way.  The Veteran reportedly was able to do his job, which is a desk job as a claims assistant at VA; and he missed no days of work during the past year.  

Objective examination in March 2009 revealed that the Veteran's gait was not normal due to a right limp; and that he used a right knee brace, but not a cane.  Range of motion of the right knee was to 105 degrees on flexion, with pain from 75 degrees; and to 0 degrees on extension, with pain at the extreme of motion.  Crepitus was noted throughout the range of motion.  The examiner indicated that there was no additional limitation in range of motion on repetitive testing, and no additional functional loss or impairment as a result of painful motion, impaired endurance, incoordination, or instability.  X-rays revealed severe osteoarthritis of the medial joint compartment, and moderate osteoarthritis of the patellofemoral and lateral joint compartments.

VA treatment records, dated in October 2011, reflect that the Veteran was in need of a right total knee replacement, after his back surgery is performed.

MRI scans conducted in November 2011 revealed that the majority of the medial meniscus was absent, likely post-surgical in nature, and that the Veteran was anterior cruciate ligament deficient.  There was also a full-thickness radial tear of the posterior root lateral meniscus, and degenerative tearing of the superior surface of the anterior horn.  High-grade chondromalacia was noted in the medial compartment, with mild-to-moderate changes in the lateral compartment and patellofemoral compartment.  Osteoarthritis was superimposed with prominent osteophytes in all three compartments.

Range of motion of the right knee in March 2013 was to 110 degrees on flexion, and to 0 degrees on extension.  Pain was noted at the extreme of flexion.  There was no additional limitation in range of motion on repetitive testing. The examiner noted that less movement than normal, and pain on movement were functional factors resulting in impairment.  Muscle strength testing was normal, and joint stability tests revealed 1+ for medial-lateral instability.  The examiner also noted no pain associated with movement, flare-ups, or repetitive use over time.

In February 2014, the Veteran testified that he had trouble bending over and walking for more than 30 feet.  He testified that his right knee always swelled up, and hurt; and that it restricted his ability to lift, and gave out.

Here, the Veteran's residuals of meniscectomy of the right knee with degenerative arthritis are currently rated as 10 percent disabling pursuant to Diagnostic Code 5259, which is the maximum rating under that Diagnostic Code.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A maximum 20 evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  The Veteran has provided competent and credible lay statements that he has right knee locking and swelling.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Here, the Veteran's statements have been corroborated by the March 2013 examiner who indicated that the Veteran experiences frequent episodes of joint "locking," pain, and effusion in the right knee.  Although the majority of the Veteran's cartilage has been removed, rather than dislocated, the Board finds that the symptoms more closely approximate the requirement for a 20 percent evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.7 (2013).  Based on the symptoms and the fact that the entire meniscus has not been removed, this is the most appropriate code under which to rate the residuals of the meniscectomy rather than under Code 5259.  Resolving all reasonable doubt in favor of the Veteran, see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), an evaluation of 20 percent for service-connected residuals of a right knee meniscectomy is warranted throughout the rating period.

Alternatively, there is no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

Regarding the diagnostic codes that may provide a separate evaluation, the Board finds that a 10 percent, but no higher, disability rating is warranted under Diagnostic Code 5260-5003.  Here, the Veteran's limitation of flexion has predominantly been to at least 105 degrees.  When considering functional loss, the March 2009 examiner noted that the Veteran's flexion of the right knee was painful from 75 degrees.  Where there is noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  While these findings do not represent compensable limitation of motion under Diagnostic Code 5260, a separate 10 percent disability rating is warranted where pain limits range of motion.  See Mitchell v Shinseki, 25 Vet. App. 32, 39-43 (2011) (holding that painful motion is not deemed limited motion in cases not dealing with Diagnostic Code 5003).  

There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260.  The level of limitation contemplated by the 20 percent rating category requires limitation of flexion to 30 degrees or less, which is not shown in this case.  The Veteran reported that he had problems with his knee when he walked or climbed stairs and he had trouble bending over.  The Veteran's painful motion and limitation of motion is contemplated by the 10 percent rating assigned herein.  The currently assigned 10 percent rating contemplates the noncompensable limitation of motion and painful motion that is reported and manifested on objective testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).     

Referable to Diagnostic Code 5261, the Veteran has been reported able to achieve a normal range of extension throughout the appeal, that is, extension to 0.  A compensable rating of 10 percent requires extension to 10 degrees.  Thus, a separate rating under this code is not warranted.

Referable to Diagnostic Code 5257, here, the Veteran's instability of the right knee is currently rated separately as 10 percent disabling for slight instability.  No examiner has found objective evidence of either moderate instability or incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of his right knee giving out at times and having constant pain; however, in determining whether an increased evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show evidence of more than slight medial-lateral instability or subluxation.  Instead, 1+ laxity to valgus stress was found in August 2006 and upon examination in March 2013.  

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed repetitive testing that did not result in additional limitation of motion.  As noted above, the newly assigned 10 percent rating adequately compensates the Veteran's symptoms of pain of the right knee with degenerative arthritis.  Therefore, the rating is sufficient.

For the foregoing reasons, the criteria are met for a separate 10 percent, but no higher, disability rating for limitation of flexion and painful motion of the right knee under Diagnostic Code 5260-5003; for a 20 percent, but no higher, disability rating for frequent episodes of locking and effusion in the right knee under Diagnostic Code 5258; and for no more than the currently assigned 10 percent rating for instability under Diagnostic Code 5257.  The preponderance of the evidence, however, is against the assignment of higher ratings.  As noted above, Diagnostic Code 5258 is more appropriate than Diagnostic Code 5259 based on the symptoms and manifestations.  A separate rating is not warranted under Code 5259 as that would constitute impermissible pyramiding as the signs and symptoms attributable to the service-connected disability are contemplated by Codes 5257, 5258, and 5260-5003 as was discussed above.  

Lastly, it is noted that the surgical scars associated with the meniscectomy are separately assigned a 10 percent evaluation and that matter is not on appeal.

B. Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities of the right knee are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the right knee disabilities that are not currently considered in the rating criteria.  All of the Veteran's symptoms and manifestations associated with his right knee disabilities have been considered based on all available rating criteria.  In this case, comparing the Veteran's disability level and symptomatology alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to separate evaluations of 10 percent, but no higher, for limitation of flexion and painful motion of the right knee; and 20 percent, but no higher, for frequent episodes of locking and effusion in the right knee are granted, subject to the laws and regulations governing the award of monetary benefits.

A disability evaluation in excess of 10 percent for instability of the right knee is denied.


REMAND

Evaluation of PTSD and Entitlement to a TDIU, Prior to April 13, 2013

The Veteran reported in June 2012 that he was still seeing "Dr. Haug" from the Vet Center.  The RO or AMC should obtain these records pertaining to psychiatric treatment on remand.
 
VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records that pertain to PTSD from the Vet Center (if necessary, contact the Veteran to ascertain at which Vet Center he is treated); and associate them with the claims file (paper or electronic).  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


